Citation Nr: 0308024	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for eczematous 
dermatitis, claimed as a residual of exposure to Agent Orange 
during service.  

2.  Entitlement to service connection for polyarthritis 
secondary to the service connected disability of status post 
thyroidectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1956 
to December 1956 and from September 1963 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for a skin disorder and degenerative joint 
disease.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records show that the veteran was treated 
for thyroid cancer during military service; treatment 
included removal of the thyroid and some lymph nodes.

3.  The separation examination did not show any residuals of 
thyroid cancer other than the requirement for the veteran to 
take medication.

4.  The veteran has a current diagnosis of polyarthritis; X-
ray evidence reveals mild degenerative joint disease of both 
hands. 

5.  There is no medical opinion which relates the veteran's 
arthritis to his service connected thyroid cancer.

6. A service-connected disability is not the direct and 
proximate cause of the polyarthritis.  

7.  The veteran has a current diagnosis of chronic eczematous 
dermatitis; there are medical opinions which relate this 
disorder to Agent Orange exposure during service. 

8.  The evidence of record does not show that the veteran 
ever served in Vietnam during active military service.

9.  The veteran was not exposed to Agent Orange during active 
military service.  


CONCLUSIONS OF LAW

1.  Arthritis is not proximately due to or the result of the 
veteran's service connected thyroid cancer.  38 C.F.R. 
§ 3.310(a) (2002).

2.  A skin disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claims in a letter dated April 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).






II.  Service Connection 

A.  Arthritis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Review of all of the evidence of 
record reveals that the veteran did not have a diagnosis of 
arthritis during service or during the first post-service 
year.  As such, the preponderance of the evidence is against 
service connection on these bases.  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

It is not contended nor does the evidence show that the 
claimed arthritis at issue had its onset in service, was 
aggravated during service or that arthritis was manifested 
during the first post service year.  Rather, the veteran's 
claim is that his service connected thyroid cancer, and the 
surgical removal of his thyroid as treatment for this cancer 
during service, caused him to have generalized joint pain.  

The veteran's service medical records clearly show that he 
was diagnosed with thyroid cancer during military service.  
Treatment required the surgical removal of his thyroid.  
Separation examination of the veteran was conducted in 
January 1972.  At this time it was noted that the veteran 
required thyroid medication daily, but otherwise he had good 
results from his thyroid cancer treatment.  The separation 
examination did not indicate that the veteran suffered from 
any joint pain, with the exception of occasional lumbar spine 
pain which was the result of a specific injury. 

The veteran asserts that he has generalized joint pain as a 
result of the removal of his thyroid and the medication he is 
required to take.  A VA CT bone scan was conducted in July 
1999 and revealed normal results.  In February 2000, a VA 
examination of the veteran was conducted.  The veteran 
complained of joint pain of the shoulders, knees, hands and 
low back.  Examination of the veteran's knees reveled full 
range of motion with no swelling.  Some tenderness of the 
knees was noted.  The joints of the hands were enlarged and 
some abnormality of grip strength was noted.  X-ray 
examination of the shoulders, knees, and lumbar spine 
revealed normal results.  X-ray examination of the hands 
revealed mild degenerative disease of both hands.  The 
diagnosis was "polyarthritis secondary to degenerative joint 
disease."  

In September 2002, a VA physician reviewed all of the medical 
evidence of record.  The physician noted the veteran's 
history of thyroid cancer with "status post subtotal 
thyroidectomy" during service.  Since that time the veteran 
was on thyroid hormones without evidence of recurrence of the 
cancer.  The physician reviewed the evidence of the February 
2000 VA examination and noted that a "CT bone density was 
performed on 7/9/99 showing normal bone density and no 
evidence of osteoporosis."  After review of all of the 
medical evidence and the appropriate medical literature the 
physician stated that "I believe that there is no connection 
between [the veteran's] degenerative joint disease and the 
veteran's service connected history of thyroid cancer / 
thyroidectomy.  Furthermore, patient does not have 
osteoporosis (normal bone density CT), a condition that could 
be associated with thyrotoxicosis (patient on suppressive 
therapy with levothyroxine)."  

The preponderance of the evidence is against the veteran's 
claim.  The veteran did have thyroid cancer during service.  
He was surgically treated with removal of the thyroid and 
requires continuing medication because of the absence of his 
thyroid.  However, there is no medical evidence which relates 
the veteran's current polyarthritis to his service connected 
thyroid cancer, thyroidectomy, and resulting treatment with 
medication.  The veteran has submitted no evidence to support 
his assertion.  VA has obtained medical examinations and 
opinions in an attempt to assist the veteran with his claim.  
However, all of the medical evidence of record indicates that 
the veteran's polyarthritis is unrelated to any service 
connected disability.  As such, service connection is denied.  

B.  Skin Disorder

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2002).

Chloracne, or other acneform disease, and porphyria cutanea 
tarda may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
either becomes manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

The medical evidence of record does show that the veteran 
suffers from a recurring skin disorder.  The diagnosis is 
chronic eczematous dermatitis.  A review of the medical 
evidence of record does not show that the veteran had this 
disorder during service or during the first year after he 
separated from military service.  On the January 1972 
separation examination report, the veteran skin was 
"normal" with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history, 
the veteran indicated that he did not have any history of 
skin diseases.  

The veteran is diagnosed with chronic eczematous dermatitis.  
He does not have a diagnosis of chloracne or porphyria 
cutanea tarda which are the two skin disorders which warrant 
presumptive service connection on the basis of Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2002).  Without evidence 
of one of the specified diseases, the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder under 38 C.F.R. § 3.309(e) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, there are two medical opinions from VA 
physicians which relate the veteran's current skin disorder 
to Agent Orange exposure during military service.  A VA 
treatment note dated May 2000 is indicative of these 
opinions.  The physician indicated that the veteran "was 
exposed to Agent Orange in Vietnam . . .  He has a chronic 
skin condition that has been present also since that time and 
has had remissions and exacerbations of the same  . . .  The 
etiology of the skin condition is uncertain but from history 
is [sic] seems likely that it may be related to Agent Orange 
exposure." 

A June 2000 note from a different VA physician indicated that 
the veteran has "generalized follicular nodules . . .  I 
believe given the chronic nature of the skin  eruptions + 
time frame that this is a chronic skin reaction secondary to 
dioxin [Agent Orange] exposure since is does not represent a 
regular skin disorder of known etiology."  

The difficulty with both of these medical opinions is that 
they rely completely on an unsubstantiated history which was 
provided solely by the veteran.  Again we note that the 
service medical records do not show that the veteran was 
treated for skin disorders during service.  Moreover, there 
is no objective evidence of record that the veteran ever 
served in Vietnam.  

In February 2001, the veteran presented sworn testimony at 
hearing before a RO decision review officer.  He testified 
that he served in Vietnam on temporary duty and that he 
helped load Agent Orange on to aircraft.  He indicated that 
he began his periods of temporary duty in Vietnam in April 
1966.  Written statements submitted by the veteran indicate 
that he was serving with the 636 Combat Support Group when he 
saw service in Vietnam.  

Except for the veteran's unsubstantiated statements, the 
evidence of record does not show that the veteran ever served 
in Vietnam.  The veteran's service personnel records reveal 
that he served in the Air Force from September 1963 to March 
1972.  There is no indication in his personnel records, or 
his separation papers, DD 214, that he ever served in 
Vietnam.  He did not receive the Vietnam Service Medal.  The 
Board also notes that the veteran's military specialty was in 
administration and personnel, so that it seems that if he had 
temporary duty in Vietnam as he asserts, it would have been 
well documented.  The service personnel records clearly show 
that from December 1965 to January 1968 the veteran was 
stationed in the Philippines.  Beginning in July 1966, he was 
stationed with the 636 Combat Support Group in the 
Philippines.  VA has obtained complete copies of the 
veteran's service personnel records including his performance 
evaluations during the periods of time he alleges that he 
served on temporary duty in Vietnam.  These make no mention 
of any such duty in Vietnam.  Rather, these records review 
the veteran's performance in his personnel duties in the 
Philippines.  

Again we note that the law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

The preponderance of the evidence is against the veteran's 
claim on a direct basis.  The preponderance of the evidence 
shows that the veteran never served in Vietnam.  Since the 
veteran never served in Vietnam he is not presumed to have 
been exposed to an herbicide agent (Agent Orange).  The 
veteran has presented no evidence to support his assertions 
that he served in Vietnam or that he was exposed to Agent 
Orange during service.  All of the medical opinions of record 
which relate the veteran's skin disorder to Agent Orange 
exposure are based on the unsupported premise that the 
veteran served in Vietnam, which he did not.  The 
preponderance of the evidence is against the claim for 
service connection for a skin disorder as a residual of Agent 
Orange exposure during service. Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).


ORDER

Service connection for arthritis secondary to service 
connected thyroid cancer is denied. 

Service connection for a skin disorder as a residual of Agent 
Orange exposure in service is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

